PER CURIAM.
By this certiorari, we are called upon to review the decision of the City Commission, which affirmed the decision of the Zoning Board, which granted certain variances.
While the petitioners raise self-inflicted hardship and administrative res judicata, we feel it is unnecessary to reach those issues in view of the fact that the decision of the Zoning Board failed to comply with the findings requirements of Article XXXI, Section 2(d), of the City Zoning Ordinance.
Accordingly, the decision of the City Commission is quashed and the matter is remanded to the Commission and to the Zoning Board for the entry of findings as required by the Article XXXI, Section 2(d) of the City of Miami Comprehensive Zoning Ordinance.
REVERSED AND REMANDED.